Pursuant to Ind.Appellate Rule 65(D),

                                                                 FILED
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
                                                              May 23 2012, 9:25 am
establishing the defense of res judicata,
collateral estoppel, or the law of the
case.                                                                 CLERK
                                                                    of the supreme court,
                                                                    court of appeals and
                                                                           tax court




ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

DEBORAH MARKISOHN                               GREGORY F. ZOELLER
Marion County Public Defender Agency            Attorney General of Indiana
Indianapolis, Indiana

                                                KARL M. SCHARNBERG
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

JASON POOLE,                                    )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )      No. 49A02-1110-CR-904
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE MARION SUPERIOR COURT
                           The Honorable Lisa Borges, Judge
                       The Honorable Stanley Kroh, Commissioner
                            Cause No. 49G04-1102-FC-8035


                                       May 23, 2012

               MEMORANDUM DECISION - NOT FOR PUBLICATION

BARNES, Judge
                                    Case Summary

      Jason Poole appeals his convictions for Class A misdemeanor possession of

paraphernalia and Class B misdemeanor possession of a knife with an automatic blade.

We affirm.

                                          Issue

      Poole raises one issue, which we restate as whether there is sufficient evidence to

support his convictions.

                                         Facts

      On February 6, 2011, a neighbor noticed unusual activity at a residence in

Indianapolis and reported the activity to the owner of the home. The owner contacted

police, who apprehended Poole as he left the house.        A search of Poole’s pockets

revealed a crack pipe containing cocaine residue and a switchblade knife.

      On February 8, 2011, the State charged Poole with Class C felony burglary, Class

D felony theft, Class A misdemeanor possession of paraphernalia, and Class B

misdemeanor possession of a knife with an automatic blade. The State also alleged that

the Class A misdemeanor possession of paraphernalia charge should be enhanced to a

Class D felony and eventually alleged that Poole was an habitual offender. Following a

bench trial, Poole was convicted of Class C felony burglary, Class A misdemeanor

possession of paraphernalia, and Class B misdemeanor possession of a knife with an




                                            2
automatic blade and was found to be an habitual offender. Poole now appeals the

misdemeanor convictions.1

                                                  Analysis

          Poole argues that there is insufficient evidence to support his convictions for Class

A misdemeanor possession of paraphernalia and Class B misdemeanor possession of a

knife with an automatic blade. The standard of review for claims of insufficient evidence

is well settled. We do not reweigh the evidence or judge the credibility of the witnesses,

and we respect the jury’s exclusive province to weigh conflicting evidence. Jackson v.

State, 925 N.E.2d 369, 375 (Ind. 2010). We consider only the probative evidence and

reasonable inferences supporting the verdict and affirm if the probative evidence and

reasonable inferences drawn from the evidence could have allowed a reasonable trier of

fact to find the defendant guilty beyond a reasonable doubt. Id.

                                    I. Possession of Paraphernalia

          The State alleged that Poole knowingly or intentionally possessed a raw material,

an instrument, a device, or other object that he intended to use for introducing a

controlled substance into his body. See Ind. Code § 35-48-4-8.3(b). “The State must

prove the defendant’s intent to use an instrument for illegal purposes beyond a reasonable

doubt.” McConnell v. State, 540 N.E.2d 100, 102 (Ind. Ct. App. 1989). Intent to use an

instrument for illegal drug use may be inferred from circumstantial evidence. Id.

          Poole argues the mere fact that he possessed metal cylinders that tested positive

for cocaine residue in his jacket pocket, without additional evidence, is insufficient to

1
    Poole does not challenge the Class C felony burglary conviction or his status and an habitual offender.
                                                      3
prove the element of knowledge or intent necessary to enhance the offense from an

infraction to a misdemeanor. We disagree. In McConnell, we held that the presence of

marijuana would be strongly probative of defendant’s intent to use an instrument in

connection with marijuana and that “if there was sufficient evidence to show that the pipe

contained marijuana, then the evidence was sufficient on the intent element.” Id. at 103.

       Poole does not dispute that the pipe tested positive for cocaine residue. Additional

evidence of intent comes from an investigating officer’s testimony that the pipe

“appeared to have been used - - it appeared that one end of it had been lit at some point.”

Tr. p. 36. Given the location of the pipe in Poole’s jacket pocket, the cocaine residue on

it, and the fact that it appeared to have been used, there is sufficient evidence to support

the Class A misdemeanor conviction.

                   II. Possession of a Knife with an Automatic Blade

       To prove Poole committed the offense, the State was required to show that Poole

possessed a knife that opens automatically or may be propelled to open by hand pressure

applied to a button, device containing gas, spring, or other device in the handle of the

knife. See I.C. § 35-47-5-2. Poole argues that the State failed to prove the knife was

operational.

       At trial, the investigating officer testified that there is “a button on the knife where

it actually springs the action of the knife up.” Tr. p. 29. The officer testified that he

knew what an automatic switchblade was and that this knife was an automatic

switchblade. The officer again explained, “[t]here’s a button on the side of it that springs

the action up for the knife rather than a simple knife where you actually hand pull it out.”

                                              4
Id. at 33. Although the State said the knife did not need to be opened “right now” when it

was offered into evidence, the investigating officer’s testimony is evidence from which

the trial court could have inferred the functionality of the switchblade knife. Id. at 32.

                                        Conclusion

       There is sufficient evidence to support Poole’s convictions for Class A

misdemeanor possession of paraphernalia and Class B misdemeanor possession of a knife

with an automatic blade. We affirm.

       Affirmed.

FRIEDLANDER, J., and MAY, J., concur.




                                              5